Appeal unanimously dismissed without costs. Memorandum: The challenge to Family Court’s failure to direct an independent psychological evaluation prior to extending the child’s foster care placement became moot when the six-month placement period provided in the order expired on July 27, 1993. Therefore, the appeal is dismissed (see, Matter of Demitris O., 193 AD2d 977; Matter of Darryl G., 184 AD2d 204; Matter of Gerald H., 158 AD2d 599). (Appeal from Order of Erie County Family Court, Mix, J.—Foster Care Review.) Present—Green, J. P., Pine, Lawton, Fallon and Davis, JJ.